Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant compounds are free of the prior art. 

The rejection over Lian et al. (WO 2019/149260) is withdrawn because claim 1 is amended to compound of formula (I) being claimed to have  B being a nitrogen atom, and R6 being a substituted or unsubstituted 5- to 6-membered heteroaryl group, a substituted or unsubstituted amino group of -NRgRh, or a substituted or unsubstituted aminocarbonyl group, wherein Rg and Rh are each independently a hydrogen atom, a C1-6 alkyl group, a formyl group, a C1-6 alkylcarbonyl group, a C1-6 haloalkylcarbonyl group, a C3-8 cycloalkylcarbonyl group, a C1 alkoxycarbonyl group, a substituted or unsubstituted amidino group, a substituted or unsubstituted aminocarbonyl group, a substituted or unsubstituted aminosulfonyl group, or a C1-6 haloalkylsulfonyl group” which are compounds free of Lain et al. with respect to anticipation or obviousness.

The rejection over Harayama (WO 2010064688) is withdrawn because claim 1 is amended to compound of formula (I) being claimed to R6 being a substituted or unsubstituted 5- to 6-membered heteroaryl group, a substituted or unsubstituted amino group of -NRgRh, or a substituted or unsubstituted aminocarbonyl group, wherein Rg and Rh are each independently a hydrogen atom, a C1-6 alkyl group, a formyl group, a C1-6 alkylcarbonyl group, a C1-6 haloalkylcarbonyl group, a C3-8 cycloalkylcarbonyl group, a C1 alkoxycarbonyl group, a substituted or unsubstituted amidino group, a substituted or unsubstituted aminocarbonyl group, a substituted or unsubstituted aminosulfonyl group, or a C1-6 haloalkylsulfonyl group” which are compounds free of Harayama with respect to anticipation or obviousness. In comparing of Harayama compounds to instant compounds, R6 in Harayama is H which would not render the more complicated R6 substituents in instant claims. 

The rejection over Bretschneider (US 7238697) is withdrawn because claim 1 is amended to compound of formula (I) being claimed to R6 being a substituted or unsubstituted 5- to 6-membered heteroaryl group, a substituted or unsubstituted amino group of -NRgRh, or a substituted or unsubstituted aminocarbonyl group, wherein Rg and Rh are each independently a hydrogen atom, a C1-6 alkyl group, a formyl group, a C1-6 alkylcarbonyl group, a C1-6 haloalkylcarbonyl group, a C3-8 cycloalkylcarbonyl group, a C1 alkoxycarbonyl group, a substituted or unsubstituted amidino group, a substituted or unsubstituted aminocarbonyl group, a substituted or unsubstituted aminosulfonyl group, or a C1-6 haloalkylsulfonyl group” which are compounds free of Bretschneider with respect to anticipation or obviousness. In comparing of Bretschneider compounds to instant compounds, R5 is always a -S-C group while the equivalent R1 in US ‘697 is a large group including -S-C linkage. In addition, instant R6 position is YZR in US ‘697 is complicated never arriving at the simple definition for R6 recited in the instant claims. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616